

AMENDMENT NO. 1 TO


MASTER REPURCHASE AGREEMENT


This Amendment No. 1 (this “Amendment”), dated as of April 15, 2014, amends that
certain Master Repurchase Agreement, dated as of March 3, 2014 (the
“Agreement”), among HLSS Mortgage Master Trust, as seller (the “Seller”),
Barclays Bank PLC, as purchaser and agent (the “Purchaser”), and Home Loan
Servicing Solutions, LTD., as guarantor (the “Guarantor”). Capitalized terms
used herein but not otherwise defined shall have the meanings given to such
terms in the Agreement.


WHEREAS, the parties hereto desire to amend the Agreement as described below;
WHEREAS, this Amendment is not effective until the execution and delivery of
this Amendment by the parties hereto;
NOW, THEREFORE, pursuant to the provisions of the Agreement concerning
modification and amendment thereof, and in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, it is hereby agreed between the Seller, the
Guarantor and the Purchaser as follows:
Section 1.Amendment.
1    (a)    Section 14(g)(ii) of the Agreement is hereby amended by deleting
clauses (A), (B) and (C) in their entirety and replacing them with the
following:
(A)    as of the close of business on the last Business Day of any calendar
month, beginning in March 2014, the Guarantor shall satisfy the Liquidity
Requirement;
(B)    as of the close of business on the last Business Day of any calendar
month, beginning in March 2014, the Guarantor or Servicer shall satisfy the
Adjusted Tangible Equity Requirement; and
(C)    as of the close of business on the last Business Day of any calendar
month, the average net income of the Guarantor or Servicer, determined in
accordance with GAAP, for any two consecutive fiscal quarters shall be $1.00 or
greater.
Section 2.    Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect and all such provisions shall apply equally to the terms and conditions
set forth herein. After this Amendment becomes effective, all references in the
Agreement (or in any other document relating to the Mortgage Loans) to “this
Agreement,” “hereof,” “herein” or words of similar effect referring to such
Agreement shall be deemed to be references to such Agreement as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreement other than as set forth
herein.

1

--------------------------------------------------------------------------------



Section 3.    Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.
Section 4.    Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Agreement or any provision hereof or
thereof.
Section 5.    Representations. In order to induce the Purchaser to execute and
deliver this Amendment, the Seller hereby represents to Purchaser that as of the
date hereof (i) it is in full compliance with all of the terms and conditions of
the Program Documents and remains bound by the terms thereof and (ii) no Default
or Event of Default has occurred and is continuing under the Program Documents.
Section 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS EXCEPT SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS
LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 7.    Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.
Section 8.    Trustee Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
individually or personally but solely as the trustee for the Seller, in the
exercise of the powers and authority conferred and vested in it, (b) the
representations, undertakings and agreements herein or in any other agreement
related hereto, as applicable, made on the part of the Seller are made and
intended not as personal representations, undertakings and agreements by
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust but are made and
intended for the purpose of binding only the Seller, (c) nothing herein
contained or in any other agreement related hereto shall be construed as
creating any liability on Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, individually or personally, to perform any covenant either expressed or
implied contained herein or therein, as applicable, all such liability, if any,
being expressly waived by the parties who are signatories to this Amendment and
any other related agreement and by any person claiming by, through or under such
parties and (d) under no circumstances shall Wilmington Savings Fund Society,
FSB, d/b/a Christiana Trust be personally liable for the payment of any
indebtedness or expenses of the Seller or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Seller under this Amendment and any other agreement related hereto.





2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each undersigned party has caused this Amendment No. 1 to
the Master Repurchase Agreement to be duly executed by one of its officers
thereunto duly authorized as of the date and year first above written.
HLSS MORTGAGE MASTER TRUST, as Seller


By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as trustee of Seller




By:                            
Name:
Title:


HOME LOAN SERVICING SOLUTIONS, LTD., as Guarantor




By:                            
Name:
Title:


BARCLAYS BANK PLC, as Purchaser and Agent




By:                            
Name:
Title:













Amendment No. 1 to HLSS/Barclays Master Repurchase Agreement

--------------------------------------------------------------------------------








SWDocIDLocation